DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims 1, 3-7,10-12,14-18 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 12 are directed to providing the authentication information issuing system capable of guiding a generation of a public key and a private key while blocking a connection with a network. LU (US 2017/0180128 A1) discloses a method for issuing authentication information, comprising steps of: acquiring, by the managing server, identification information of a specific user from the user device in response to a request for issuing the authentication information (¶0037-¶0038), determining, by the managing server, that the identification information is registered (¶0039, ¶0043, ¶0063), creating, by the managing server, a transaction with an output including: (i) the specific user's public key, (ii) a hash value of the identification information or its processed value (¶0066, ¶0069, ¶0072, ¶0075) and recording the transaction on a blockchain (¶0066, ¶0069, ¶0072, ¶0075).
Additionally, Davis (US 2016/0342994 A1) discloses acquiring, by the managing server, a transaction ID representing location information of the transaction recorded on the blockchain (¶0100, ¶0118).
Lastly, Lingappa et al. (US 2015/0371224 A1) discloses creating, by the managing server, a transaction with an output including: … and (iii) information on a cost deposit against revocation with a certain amount required to revoke the authentication information (¶0088).

However, the prior art does not teach nor fairly suggest neither singly nor in combination:
- generating a notifying signal from a requesting server and sending the notifying signal from the requesting server to a user device for the user device to generate a public key and a private key for the user device; 
- in response to receiving the notifying signal, the user device blocking a network connection on the user device while generating the public key and the private key; 
- after generating the public key for the user device, and reconnecting the user device to the network, providing the public key to a managing server


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/           Examiner, Art Unit 3685                                                                                                                                                                                             
/PATRICK MCATEE/           Supervisory Patent Examiner, Art Unit 3685